DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A1 invention in the latest reply is acknowledged.  After reconsideration in view of the cancellation of claims 8-14, the requirement for election/restriction as set forth in the previous office action is hereby tentatively withdrawn, in order to expedite the prosecution of the application. 
Accordingly, all of the claims that are currently pending in the instant application, including claims 1-7 and 15-27, also including the newly added claims 21-27, remain active in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the subject matters of: a first conductive feature extending through the first dielectric layer and electrically coupled to the first epitaxial source/drain region; and a first barrier layer interposed between the first epitaxial source/drain region and a bottom surface of the first conductive feature, the first barrier layer not extending along a sidewall of the first conductive feature.  But, it fails to clarify: whether the recited first barrier layer is formed definitely inside, or outside, or both inside and outside, of the recited first dielectric layer.
Claims 3 and 15 each recite the subject matters of: a (first or second) self-assembled monolayer (SAM) extending along and in physical contact with a sidewall of the (first or second) conductive feature. But, they each fail to clarify:
what is/are the definite positional relationship(s) between the recited SAM and the recited (first or second) dielectric layer; and/or whether the recited SAM is definitely formed inside, or outside, or above, or under, or on an inner sidewall of, the recited dielectric layer; and/or
what is/are the definite positional relationship(s) between the recited SAM and the recited (first or second) barrier layer; and/or whether or not the recited SAM is definitely formed above, or on a sidewall of, the recited barrier layer.
Claim 21recites the subject matters of: one or more first monolayers contacting a sidewall of the first conductive feature and a sidewall of the first conductive barrier layer; but it fails to clarify: 
what is/are the definite positional relationship(s) between the recited monolayers and the recited (first or second) dielectric layer; and/or whether the recited monolayers are definitely formed inside, or outside, or above, or under, or on an inner sidewall of, the recited dielectric layer; and/or
what is/are the definite positional relationship(s) between the recited SAM and the recited (first or second) barrier layer; and/or whether the recited SAM is definitely formed above, or on a sidewall of, the recited barrier layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2, insofar as being in compliance with 35 USC 112 , are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung (US 2016/0336412).
Hung discloses a device (Fig. 15), comprising: a substrate comprising an active region (110); a first epitaxial source/drain region in the active region (135); a first dielectric layer (160) over the first epitaxial source/drain region;
a first conductive feature (197 and 199) extending through the first dielectric layer and electrically coupled to the first epitaxial source/drain region; and
a first barrier layer (at least an upper portion of 139; which can naturally function as a barrier layer, as it is formed of a silicide material) interposed between the first epitaxial source/drain region and a bottom surface of the first conductive feature, the first barrier layer not extending along a sidewall of the first conductive feature.
Regarding claim 2, in addition to what have been discussed above, it is further noted that the above device further comprises a silicide layer (a lower/bottom portion of 139) interposed between the first epitaxial source/drain region and the above identified first barrier layer, wherein a width of the first barrier layer is less than a width of the silicide layer. Furthermore, it is noted that any potential implications regarding how the first barrier layer and the silicide layer are formed, such as whether they are formed in one step or in multiple steps are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Claim Rejections - 35 USC § 102 and/or § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hung. 
The disclosure of Hung is discussed as applied to claims 1 and 2 above.
Hung further discloses that the device can further comprise a lining layer (190) extending and in contact with the sidewalls of the first conductive feature and the above identified first barrier layer, wherein the lining layer can be formed through atomic layer deposition (see [0034]), which can be naturally capable of forming the lining layer with a thickness that is measured in monolayer(s). In addition, it is noted that the recited limitation of “self-assembled” is a process limitation, which would not necessarily carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Or, in the alternative, although Hung does not more explicitly disclose that the lining layer can have thickness that is measured in monolayer(s), it is noted that the specific thickness for such type of lining layer is an art-recognized, result-oriented important parameter, subject to routine experimentation and optimization. Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make the device of Hung with the lining layer having a thickness that is measured in monolayer(s), so that a semiconductor device with desired and/or optimized device performance would be obtained, as it has been held that: 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 5-7 and 15-27, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Hung.
The disclosure of Hung is discussed as applied to claims 1-4 above.
Hung does not more expressly disclose that the device can further include a second conductive feature, similar to the first one, over the gate (as what are recited in claims 5-7); and/or an upper level contact feature, similar to the first conductive feature, in a second dielectric layer above the first dielectric layer (as what is/are recited in claims 15-20, and 22-25); and/or the lining layer can be formed of thiols (as what is/are recited in claims 21-27).
However, it is noted that it is well known in the art that, as evidenced in the prior art such as Chiou (US 2017/0186743; of record; see the cover page figure), such contact (144) to the gate can be commonly and desirably formed, so as to form the required contact to the gate electrode;  and/or that an upper level contact feature, similar to the first/lower level conductive feature, can be commonly and desirably formed in a second dielectric layer, for forming the desired and/or required multi-level interconnection structure;  and/or that the lining layer can be commonly and desirably formed of a material comprising thiols for forming the lining layer with desired material property and/or material choice and/or surface treatment effect.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the  invention was made to incorporate each and/or all of the art-well-known features of a similar contact to the gate, an upper level contact feature similar to the lower level one, and/or the material comprising thiols, into the device of Hung, so that a semiconductor device would be obtained with the desired contact to gate electrode, with the desired multi-level interconnection structure, with the desired surface treatment effect and/or with the desired material property and/or material choice, as it has been held that (with respect to the thiols material):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898